DETAILED ACTION

Status of Claims
The claims filed on 02/16/2021 are entered.  Upon entry, claims 1 and 4-20 are pending, subject to examiner’s amendment below.

Status of Claim Rejections under 35 USC § 112
The previous rejections of claims 1, 4-7, 9-11, 19, and 20 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claim 1.

Status of Withdrawn Claims
This application is in condition for allowance except for the presence of claims 12-18, which are directed to an invention non-elected without traverse.  The claims are not eligible for rejoinder because they do not incorporate all of the features of the allowable claims.  Accordingly, claims 12-18 have been cancelled.  See MPEP §§ 821.02, 821.04(b).

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


Allowable Subject Matter
Claims 1, 4-11, 19, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Berghezan (US 3,715,791).  Berghezan teaches a blended nickel-based powder containing tungsten, aluminum, and oxygen.  The oxygen content ranges from about 0.1% to about 3% by weight.  This range falls below the claimed range of 4-10% (claims 1 and 19) or 5-8% (claim 8); thus, the oxygen content does not overlap.  Therefore, Berghezan does not teach or suggest the claimed inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 24, 2021